Dismissed and Memorandum Opinion filed July 15, 2014




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-14-00360-CV

                         EUGANIEL EZELL, Appellant
                                         V.
                            PERCY GRAYS, Appellee

               On Appeal from County Civil Court at Law No 2
                           Harris County, Texas
                      Trial Court Cause No. 1046449

                 MEMORANDUM                       OPINION


      This is an appeal from a judgment signed May 5, 2014. The notice of appeal
was filed on May 6, 2014. To date, the filing fee of $195.00 has not been paid. See
Tex. R. App. P. 5 (requiring payment of fees in civil cases unless indigent).

      The record reflects appellant filed an affidavit to proceed without advance
payment of costs on appeal. On May 13, 2014, the trial court signed an order
sustaining a contest to appellant’s claim of indigence. See Tex. R. App. P. 20.1
(listing requirements for establishing indigence). Appellant did not seek review of
the trial court’s order. See Tex. R. App. P. 20.1(j)(2).

      On June 11, 2014, this court ordered appellant to pay the appellate filing fee
on or before June 26, 2014, or the appeal would be dismissed. Appellant has not
paid the appellate filing fee. Accordingly, the appeal is ordered dismissed. See
Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant
has failed to comply with notice from clerk requiring response or other action
within specified time).



                                       PER CURIAM



Panel consists of Justices Christopher, Jamison and McCally.




                                           2